Citation Nr: 1302362	
Decision Date: 01/22/13    Archive Date: 01/31/13

DOCKET NO.  06-01 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for facial numbness and tingling, claimed as due to dental treatment received at a VA Medical Center.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney At Law


WITNESSES AT HEARING ON APPEAL

Appellant and A.D.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel

INTRODUCTION

The Veteran served on active duty from January 1970 to November 1971.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from an April 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In April 2008, the Veteran testified at a travel board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with his claims folders.

In an August 2008 decision, the Board relevantly denied the Veteran's claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2009 order, the Court granted a Joint Motion for Remand, vacating the Board's decision and remanding the case for compliance with the terms of the joint motion.  

In May 2010 the Board remanded the case for further development.  The requested development was completed but upon reviewing the claims folders, the Board referred the matter to a private medical professional for an independent medical expert (IME) opinion.  This occurred in August 2012.  The specialist's opinion has been obtained and has been included in the claims folders for review.  It is noted that the appellant, along with his representative, were given the opportunity to provide any comments with respect to the opinion.  The Veteran responded and additional comments have been received and associated with the claims files.


FINDINGS OF FACT

The Veteran has additional disability of facial numbness and tingling caused by January 23, 2003, and April 8, 2003, VA dental surgical treatments to remove a fractured palatal root tip that was in the left maxillary sinus and subsequent closure of a left oroantral fistula with buccal advancement flap; the proximate cause of this additional disability was that VA furnished the surgical treatments without the Veteran's informed consent.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151, for additional disability of facial numbness and tingling, have been met.  38 U.S.C.A. §§ 1151, 1154(a), 1732, 5107(b) (West 2002); 38 C.F.R. §§ 3.012, 3.159, 3.361, 3.800, 17.32 (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants benefits under the provisions of 38 U.S.C.A. § 1151 for additional facial numbness and tingling as a result of VA treatment, which constitutes a complete grant of the benefit sought on appeal.  Thus, a discussion of VA's duties to notify and assist is unnecessary.  

The Veteran contends that he is entitled to benefits under the provisions of 38 U.S.C.A. § 1151 for additional disability characterized as facial numbness and tingling as a result of VA treatment.  He asserts that he has additional disability that was caused by the initial extraction of a molar and retrieval of the palatal root tip in the left maxillary sinus surgery on January 23, 2003, with a subsequent April 8, 2003 failed surgery to close a left oroantral fistula with buccal advancement flap.  Both surgeries were conducted at a VA medical facility.  The Veteran has testified that while he gave consent for the initial dental procedure extracting his tooth, he did not give written consent to an additional procedure required for the extraction of the root of the tooth that broke off during the extraction.  He asserts that had the risks of the root extraction been described to him, he would not have consented to the additional procedure.  

Under 38 U.S.C.A. § 1151 (West 2002), controlling laws and regulations provide that in order to warrant compensation the Veteran must demonstrate that the VA hospital care, medical or surgical treatment, or examination in question resulted in an additional disability and that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing such care, treatment, or examination, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002).  

In determining whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to the Veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b) (2012).  To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in the Veteran's additional disability.  Merely showing that a Veteran received care or treatment and that the Veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1) (2012).  

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2) (2012).  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's "additional disability" or death, it must be shown that the hospital care or medical or surgical treatment actually caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1)(2012).  

In this regard, determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2012).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1)(2012).  

Section 3.361(d) states that consent may be express (i.e. given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b), as in emergency situations.  The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d)(1).  

38 C.F.R. § 17.32(d)(1), however, additionally provides that signature consent is required for all diagnostic and therapeutic treatments or procedures that require anesthesia.  38 C.F.R. § 17.32(d)(1)(ii).  In addition, if there is a change in the patient's condition that might alter the diagnostic or therapeutic decision, the consent is automatically rescinded.  38 C.F.R. § 17.32(d)(2).  

The determination of whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

A VA dental note prior to the January 23, 2003, dental surgery shows the Veteran's complaints of having had a toothache for at least two weeks in his last tooth in the upper left area.  He indicated that it was sensitive to hot and cold as well as to percussion.  His pain was 8/10 and the examiner noted slight facial swelling on the right side.  The examiner determined that tooth #15 needed to be extracted.  

The January 23, 2003, VA Dental Oral & Maxillofacial Surgeon procedure note shows the Veteran had consented to extraction of tooth #15.  However, when an attempt was made to remove the fractured palatal root tip, it was lost into the maxillary sinus, a flap was prepared and the root tip was removed from the maxillary sinus along with three mucous retention phenomenon.  The report indicates that the Veteran also consented to this procedure.  Unfortunately, the surgery to close the sinus perforation failed and the Veteran experienced facial pain and leakage of fluids from his mouth into his sinus and out his nose.  

The April 8, 2003 ENT operation report shows that the Veteran again underwent surgery to close the left oroantral fistula with a buccal advancement flap under general anesthesia.  The operation report does not indicate whether the Veteran signed a written consent for this procedure.  

Subsequent VA treatment records show that the April 2003 attempted closure of the antral fistula also failed and that he again underwent surgery on June 30, 2003, for a flap closure of the oral antral fistula.  Although the June 2003 surgery was successful, VA treatment record show continued complaints and treatment for facial pain, numbness and tingling sensations.  

An October 2003 VA physician's report shows that after reviewing the claims files, the physician opined that there was no indication that the Veteran had any additional disability as a result of his multiple dental surgeries as the complications of the original extraction and secondary surgeries were normal expectations.  The physician found no indications that VA medical personnel were careless, negligent, lacked proper skills or made any error in judgment that could support a claim under 38 U.S.C.A. § 1151.  

Likewise, after reviewing the Veteran's medical chart and examining him, a VA dentist, in a February 2007 report found no evidence of an error in judgment or negligence on the part of the treating doctor.  The dentist further opined that the resulting bone loss from the extraction and the paresthesia or numbness that persisted were possible outcomes that are discussed when informed consents are obtained.  He found that the documented treatment was within the standard of care and did not feel that this problem was a result of negligence or an error in judgment.  

An August 2012 IME report from an oral and maxillofacial surgeon notes that the additional disabilities suffered by the Veteran after his January 2003 and April 2003 surgeries were foreseeable risks associated with the surgeries performed.  While noting that there were no actual written consent forms for any of the performed procedures, he opined that that a reasonable health care provider performing the root retrieval and attempted flap closures would advise the patient of the potential for failure of the flap to stay closed and heal over the opening.  He also believed that a surgeon performing the closure would also advise of potential non-success and need for further procedures, numbness, pain and decreased temperature sensation, particularly on the palate.  

The medical evidence of record supports the Veteran's contention that his facial numbness and tingling sensations are resultant from his January 2003 and April 2003 surgeries, constituting additional disability.  As discussed above, prior to the January 2003 surgery, VA treatment records show he complained of a toothache of two weeks duration with sensitivity to hot and cold.  The clinical record after the January 2003 and April 2003 surgeries reflects additional disability, manifest by facial numbness and tingling, as a result of the procedures.  

The Board further finds that the evidence of record fails to show that VA furnished the surgical treatment with the Veteran's informed consent as there is no evidence of his written consent prior to either surgery.  Given that the Veteran underwent surgery that involved sedation in April 2003, a signed consent was required.  See 38 C.F.R. § 17.32(d)(1)(ii).  In this regard, in May 2010 the Board remanded the case to the RO to obtain copies of any VA authorized consent forms of record.  See 38 C.F.R. § 3.361(d)(1)(ii).  Review of the records on file shows that despite diligent efforts by VA to comply with the May 2010 Remand, VA has not been able to locate an informed consent form regarding either the January 23, 2003, or April 8, 2003, VA surgery.  

Based on the foregoing, the Board finds that VA furnished the Veteran's hospital care or medical or surgical treatment associated with the January 23, 2003 and April 8, 2003 surgeries without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1)(ii).  As such, the Veteran's case meets the criteria under the provisions of 38 U.S.C.A. § 1151 for entitlement to compensation for additional disability of facial numbness and tingling sensations, as a result of VA dental surgeries on January 23, 2003, and April 8, 2003.  The evidence shows that the Veteran had additional disability when compared to his dental condition immediately before the surgeries, and that additional disability resulted from the surgeries.  The evidence shows that the January 23, 2003, and follow-up April 8, 2003, surgical treatments actually caused the Veteran's additional disability of facial numbness and tingling sensation.  Further, the evidence shows that the proximate cause of the additional disability was that VA furnished the surgical treatments without his informed consent as the evidence indicates that he did not receive any applicable informed consent form related to either surgery.  As such, the claim is granted.  


ORDER

Entitlement to compensation for additional disability of facial numbness and tingling sensations, as a result of VA dental surgeries on January 23, 2003, and April 8, 2003, under the provisions of 38 U.S.C.A. § 1151, is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


